DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The cited references do not disclose The cited references do not disclose wherein reads of sequences of nucleotides are classified according to their mapping on reference sequences and wherein reads unmapped on said reference sequences are encoded using a specific subset of syntax elements as follows partitioning said unmapped reads into clusters of reads which share a common sequence or subsequence of nucleotides called cluster signature, wherein reads belong to a cluster if they either contain the exact and complete signature or have a number of mismatches below a defined threshold.



After a thorough search, and in light of the prior art of record, claims 1-7, 9-13, 16, 18, 20 and 23-28 (renumbered as 1-21) are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Massie, Matt, et al., “ADAM:  Genomics Formats and Processing Patterns for Cloud Scale Computing”, Electrical Engineering and Computer Sciences, Univ. of California at Berkeley, Technical Report No. UCB/EECS-20130207, http://www.eecs.berkeley.edu/Pubs/TechRpts/2013/EECS-2013-207.html, December 15, 2013, 24 pages.
ADAM contains formats for storing read and reference oriented sequence information, and variant/genotype data, and the read oriented sequence format is forwards and backwards compatible with SAM/BAM [Sequence Alignment Map / Binary Alignment Map] (page 5, top para of section 5 Data Format and API); Reads filtered out that do meet a quality threshold (page 11, Quality Flags Predicate section); Unmapped reads are given a position value of “none” and are placed a the end of a file (page 14, top 1st full paragraph, right column); No partitioning of unmapped reads into clusters which share a common sequence; No determination of mismatches below a threshold.

Zhu, Zexuan, et al., “High-throughput DNA sequence data compression”, Briefings in Bioinformatics, Vol. 16, Issue 1, January 2015, pp. 1-15.
Mismatches identified and encoded (page 3, 1st paragraph of Reference-based compression section); Reference-based compression flow chart and read mapping results (page 7, Figure 2 and Table 4); ); No partitioning of unmapped reads into clusters which share a common sequence; No determination of mismatches below a threshold.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



March 1, 2022